       Case 1-19-40123-nhl            Doc 70      Filed 05/21/20    Entered 05/21/20 12:06:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        KRISHNA JAGROO                                             Chapter 13

                                             Debtor.               Case No. 19-40123-nhl
----------------------------------------------------------X

                   OBJECTION TO MOTION TO DISMISS BY JPMORGAN
                           CHASE BANK TO DISMISS CASE

        Joseph Y. Balisok, an attorney admitted to practice in the Courts of the State of New

York, and not a party to this action, subscribes and affirms the following to be true under the

penalties of perjury:

    1. On March 30, 2020, JPMorgan Chase Bank, N.A. (JPMorgan) filed a Motion pursuant to

        11 U.S.C. § 1307, to dismiss the instant bankruptcy proceeding.

    2. On Thursday May 7, 2020, at 4:52 PM, Attorney Robert Griswold sent me an email

        stating the following:

            “I have talked to my client, and I see that your client has requested a

            forbearance for covid related reasons. As you know, we have a pending

            motion to dismiss your case. I would propose an agreement that you withdraw

            your claim objection and we withdraw our motion to dismiss. We would

            acknowledge the forbearance as well.

            I’m not sure if you saw my response, but our claim was timely, and almost

            every other item in your claim objection has nothing to do with us.

            Please let me know if this is something you are interested in.”

            (see email attached hereto as Exhibit A.)
  Case 1-19-40123-nhl        Doc 70     Filed 05/21/20    Entered 05/21/20 12:06:14




3. On May 13, 2020, at 10:44 AM, the Debtor, via email response, accepted the above offer

   proposed by JPMorgan. (see email attached as Exhibit B.)

4. On May 13, 2020 at 11:08 AM, Counsel for JPMorgan, via email, stated the following:

      “I’ll send over a proposal and we will withdraw the Motion to dismiss.” (see

      email attached as Exhibit C.)

5. The email received on May 7, 2020 did not have qualifying language which implied in

   any way that it was protected settlement language pursuant to Federal Rules of Evidence

   408 (FRE).

6. The last communication from Mr. Griswold was admissible as an admission of a party

   opponent. See FRE 801(d)(2).

7. The Debtor understood the same email to be a binding agreement on the parties to resolve

   the matter in full.

8. Pursuant to this understanding, and in reliance thereon, the Debtor has withdrawn its

   related claim objection. (Doc No. 68).

9. I have emailed and called JPMorgan Counsel Robert W. Griswald, Esq. multiple times

   since our last email correspondence to follow up but he has not responded to my

   communications.

10. I have had the honor of working with Mr. Griswold on numerous matters over the last

   many years and I have always found him to be an honorable practitioner.

11. I do not believe that he is ignoring my emails and phone calls in an attempt to gain an

   unfair advantage.

12. I am however concerned that Mr. Griswold has not withdrawn his Motion as he promised

   because he may be ill with Covid-19.
      Case 1-19-40123-nhl         Doc 70     Filed 05/21/20       Entered 05/21/20 12:06:14




   13. Whatever the reason may be for the Motion to have not already been withdrawn,

         JPMorgan cannot in all fairness proceed with its Motion.

   14. In fact, for it to proceed is the very definition of bad faith.

   15. Alternatively, if this Honorable Court finds that it is appropriate for the Motion to go

         forward despite the agreement reflected above, the Debtor respectfully requests that it be

         given an adjournment to oppose the Motion on substantive grounds.

   WHEREFORE, the Debtor respectfully request that JPMorgan Chase Bank’s Motion to

dismiss the instant case be denied with prejudice.


Dated:          Brooklyn, New York             Respectfully submitted,
                May 21, 2020


                                               By: /s/ Joseph Y. Balisok
                                               Joseph Y. Balisok
                                               Balisok & Kaufman PLLC
                                               Attorneys for Debtor
                                               251 Troy Avenue
                                               Brooklyn, NY 11233
                                               Tel. No. (718) 928-9607
                                               Fax No. (718) 534-9747
                                               Email: joseph@lawbalisok.com
       Case 1-19-40123-nhl             Doc 70     Filed 05/21/20     Entered 05/21/20 12:06:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

         KRISHNA JAGROO                                            Chapter 7

                                             Debtor.               Case No. 19-40123-nhl
----------------------------------------------------------X

                                       CERTIFICATE OF SERVICE

STATE OF NEW YORK                  )
                                   )        ss: Brooklyn
COUNTY OF KINGS                    )

         I, Joseph Y. Balisok, hereby declare, under penalty of perjury under the laws of the

United States of America, and pursuant to 28 U.S.C. § 1746, that on Thursday, May 21, 2020, I

caused to be served a copy of the OBJECTION TO MOTION TO DISMISS BY

JPMORGAN CHASE BANK TO DISMISS CASE by regular mail upon each of the parties

listed on the service list below by depositing true copies of same in sealed envelopes, with

postage pre-paid thereon, in an official depository of the United States Postal Service within the

borough of Brooklyn in the City and State of New York.


Dated:           Brooklyn, New York                  Respectfully submitted,
                 May 21, 2020


                                                     By: /s/ Joseph Y. Balisok
                                                     Joseph Y. Balisok
                                                     Balisok & Kaufman PLLC
                                                     Attorneys for Debtor
                                                     251 Troy Avenue
                                                     Brooklyn, NY 11233
                                                     Tel. No. (718) 928-9607
                                                     Fax No. (718) 534-9747
                                                     Email: joseph@lawbalisok.com
      Case 1-19-40123-nhl       Doc 70   Filed 05/21/20   Entered 05/21/20 12:06:14




                                         Service List

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Chapter 13 Trustee
Marianne Derosa, Esq.
100 Jericho Quadrangle, Suite 127
Jericho, NY 11753

Richard J. McCord, Esq.
Shapiro Dicaro & Barak
90 Merrick Avenue
East Meadow, New York 11554
